                          Case 18-11131          Doc 25   Filed 01/31/19     Page 1 of 3
                                      United States Bankruptcy Court
                                    Middle District of North Carolina
In re:                                                                                  Case No. 18-11131-cra
Tamara Letitia Tatum                                                                    Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0418-2           User: randolph               Page 1 of 2                   Date Rcvd: Jan 29, 2019
                               Form ID: pdf016              Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2019.
db             +Tamara Letitia Tatum,    103 Oakgrove Drive,    Graham, NC 27253-3122
785913066      +Alamance County Tax Collector,    124 West Elm Street,    Graham, NC 27253-2802
785928405      +Bank of America, N.A.,    P O Box 982284,    EL PASO, TX 79998-2284
785925724       CVI SGP-CO Acquisition Trust,    PO BOX 10587,    Greenville, SC 29603-0587
785913072      +GFS/Kay Jewelers,   P.O. Box 4485,    Beaverton, OR 97076-4485
785913075       NC Child Support Enforcement (),    Bankruptcy Reporting Contact,     Post Office Box 20800,
                 Raleigh, NC 27619-0800
785913077       North Carolina Dept. of Revenue,    Post Office Box 1168,    Raleigh, NC 27602-1168
785915929       Reginald F. Combs, Esq.,    Post Office Box 24009,    Winston-Salem, NC 27114-4009
785915930       Self-Help Credit Union,    P. O. Box 24009,    Winston-Salem, NC 27114-4009
785916286      +T Mobile/T-Mobile USA Inc by American InfoSource a,     4515 N Santa Fe Ave,
                 Oklahoma City, OK 73118-7901
785913082       U.S. Attorney General,    U.S. Department of Justice,    950 Pennsylvania Ave. NW,
                 Washington, DC 20530-0001
785933919       UNITED STATES DEPARTMENT OF EDUCATION,    CLAIMS FILING UNIT,    PO BOX 8973,
                 MADISON, WI 53708-8973
785913083      +US Attorney’s Office (MD),     101 S. Edgeworth Street, 4th floor,     Greensboro, NC 27401-6045
785913085      +US Department of Education,    c/o Great Lakes Higher Education,    Post Office Box 7860,
                 Madison, WI 53707-7860

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
785929379       E-mail/PDF: resurgentbknotifications@resurgent.com Jan 29 2019 18:35:56
                 Ashley Funding Services, LLC,     Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
785927174       E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 29 2019 18:35:41
                 Capital One Bank (USA), N.A.,     PO Box 71083,    Charlotte, NC 28272-1083
785913067       E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 29 2019 18:36:08          Capital One Bank**,
                 Bankruptcy Department,    Post Office Box 30285,     Salt Lake City, UT 84130-0285
785913069       E-mail/PDF: creditonebknotifications@resurgent.com Jan 29 2019 18:35:43
                 Credit One Bank, N.A. ****,    Post Office Box 98873,     Las Vegas, NV 89193-8873
785913070      +E-mail/Text: bankruptcynotices@dcicollect.com Jan 29 2019 18:30:19
                 Diversified Consultants, Inc.,     10550 Deerwood Park Blvd,     Suite 708,
                 Jacksonville, FL 32256-2810
785913071      +E-mail/Text: jennifer.macedo@gatewayonelending.com Jan 29 2019 18:29:33
                 Gateway One Lending & Finance, LLC,     Attn: Officer,    160 N. Riverview Drive, Suite 100,
                 Anaheim, CA 92808-2293
785913073       E-mail/Text: cio.bncmail@irs.gov Jan 29 2019 18:29:37         Internal Revenue Service (MD)**,
                 Post Office Box 7346,    Philadelphia, PA 19101-7346
785913074      +E-mail/Text: bankruptcydpt@mcmcg.com Jan 29 2019 18:30:01         Midland Funding LLC,
                 2365 Northside Drive,    STE 300,    San Diego, CA 92108-2709
785932114      +E-mail/Text: bankruptcydpt@mcmcg.com Jan 29 2019 18:30:01         Midland Funding, LLC,
                 Midland Credit Management, Inc. as agent,     for Midland Funding, LLC,     PO BOX 2011,
                 Warren, MI 48090-2011
785913076       E-mail/Text: cmclennan@ncdoj.gov Jan 29 2019 18:29:51         NC Department of Justice,
                 for NC Department of Revenue,     Post Office Box 629,    Raleigh, NC 27602-0629
785924154       E-mail/Text: appebnmailbox@sprint.com Jan 29 2019 18:29:48         Sprint Corp,
                 Attention Bankruptcy,    PO Box 7949,    Overland Park, KS 66207-0949
785913079       E-mail/Text: appebnmailbox@sprint.com Jan 29 2019 18:29:48         Sprint**,    Attn Bankruptcy Dept,
                 6200 Sprint Parkway,    Overland Park, KS 66251
785913078      +E-mail/Text: bankruptcyadministrator@self-help.org Jan 29 2019 18:29:22
                 Self Help Credit Union*,    Attn: Officer,      PO Box 3619,    Durham, NC 27702-3619
785913081       E-mail/PDF: ais.tmobile.ebn@americaninfosource.com Jan 29 2019 18:36:06          T-Mobile***,
                 Customer Relations,    Post Office Box 37380,     Albuquerque, NM 87176-7380
                                                                                                 TOTAL: 14

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
785913068*      Capital One Bank**,   Bankruptcy Department,   Post Office Box 30285,
                 Salt Lake City, UT 84130-0285
785913080*    ++SPRINT NEXTEL CORRESPONDENCE,   ATTN BANKRUPTCY DEPT,   PO BOX 7949,
                 OVERLAND PARK KS 66207-0949
               (address filed with court: Sprint**,    Attn Bankruptcy Dept,   6200 Sprint Parkway,
                 Overland Park, KS 66251)
785913084*     +US Attorney’s Office (MD)**,    101 S. Edgeworth Street, 4th floor,   Greensboro, NC 27401-6045
785913065    ##+Aaron Rents*,   ATTN: Officer,   1015 Cobb Place Boulevard,   Kennesaw, GA 30144-3672
                                                                                            TOTALS: 0, * 3, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
                                Case 18-11131            Doc 25       Filed 01/31/19           Page 2 of 3



District/off: 0418-2                  User: randolph                     Page 2 of 2                          Date Rcvd: Jan 29, 2019
                                      Form ID: pdf016                    Total Noticed: 28


              ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 29, 2019 at the address(es) listed below:
              Anita Jo Kinlaw Troxler,   office@chapter13gboro.com, office5@chapter13gboro.com
              John T. Orcutt   on behalf of Debtor Tamara Letitia Tatum postlegal@johnorcutt.com,
               freelooks.jto2@gmail.com
                                                                                            TOTAL: 2
C-13-11(c)           Case 18-11131         Doc 25    Filed 01/31/19      Page 3 of 3
(4/18)



                                    UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF NORTH CAROLINA
                                         GREENSBORO DIVISION


In Re:                                                 )
                                                       )
Tatum, Tamara Letitia          xxx-xx-0446             )
103 Oakgrove Drive                                     )       Case No. 18-11131 C-13G
Graham, NC 27253                                       )
                                                       )
                                                       )
                                 Debtor.               )


                        NOTICE OF PLAN AND TIME FOR FILING OBJECTION THERETO


         1. The plan filed by the Debtor on December 7, 2018, Docket No. 17 (“Proposed Plan”), will
be confirmed without a hearing after the time period for filing objections has expired unless a timely
objection is filed or the Court issues a further notice of hearing on confirmation.

         2. If a timely objection is filed, a hearing on the objection to confirmation and on
confirmation of the Proposed Plan will be held on March 5, 2019, at 2:00 p.m., in Courtroom #2,
Second Floor, 101 South Edgeworth Street, Greensboro, NC. The party objecting must appear at the
hearing.

         3. Written, detailed objections must be filed at least seven (7) days before the date set for
hearing on confirmation. Any objection must be filed with the Clerk of Court via CM/ECF or at U.S.
Bankruptcy Court, P.O. Box 26100, Greensboro, NC, 27420-6100, with copies served on (1) Anita Jo
Kinlaw Troxler, Standing Trustee, P.O. Box 1720, Greensboro, NC 27402-1720; (2) the Attorney for the
Debtor; and (3) the Debtor. If the objecting party is a business entity other than a sole proprietorship,
the objection must be filed by legal counsel admitted to practice in this Court.

        4. The Debtor and the Attorney for the Debtor are required to appear at any hearing on
confirmation.

             5.   Any order confirming the plan will be served on all parties.


         DATE: January 29, 2019                                Office of the Clerk
                                                               Reid Wilcox, Clerk
